ORDER
This matter having been duly presented to the Court, it is ORDERED that MARC. D’ARIENZO of WALL, who was admitted to the bar of this State in 1993, and who was suspended from *449the practice of law for a period of three months effective March 1, 1999, by Order of this Court dated January 29, 1999, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall immediately report to the Office of Attorney Ethics any finding of contempt or any sanction imposed against him by a court or other tribunal for a period of two years and until further Order of the Court.